Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jeffrey Lawrence MacDonald, Appellant                  Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 44,604-
 No. 06-15-00195-CR         v.                          A). Memorandum Opinion delivered by
                                                        Chief Justice Morriss, Justice Moseley and
 The State of Texas, Appellee                           Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the assessment of
attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jeffrey Lawrence MacDonald, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 27, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk